Citation Nr: 0209928	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  95-38 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to 
include due to undiagnosed illness.

2.  Entitlement to service connection for sleep disorder, to 
include due to undiagnosed illness.

3.  Entitlement to service connection for viral syndrome, to 
include due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to April 
1968 and from November 1979 until his retirement in March 
1994.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky. 

The veteran's claims were remanded by the Board in May 1999 
and in September 2000.  The development has been completed 
and the veteran's claims are now ready for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran does not currently have a chronic fatigue 
disorder.   

2.  The veteran does not currently have a chronic sleep 
disorder.

3.  The veteran does not currently have a viral syndrome.


CONCLUSIONS OF LAW

1.  Chronic fatigue, to include as due to undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.317 (2001).

2.  A sleep disorder, to include as due to undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1117; 38 C.F.R. §§ 3.303, 3.317.

3.  A viral syndrome, to include as due to undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1117; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts pertaining to 
the veteran's claims have been properly and sufficiently 
developed.  The Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the VCAA, a 
remand of any of the issues is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The veteran has 
been provided a statement of the case informing him of the 
medical evidence necessary to substantiate his claims.  
Thorough VA medical examinations have been conducted and the 
veteran indicated in an October 2000 letter that there were 
no private or other VA medical records outstanding.

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

VA law and regulations provide that service connection may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty, in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also state 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

For Persian Gulf claims, Section 3.317 provides except as 
provided in paragraph (c) of this section, VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and 
(ii).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 38 
C.F.R. Part 4 for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  A disability referred to in this section shall be 
considered service-connected for purposes of all laws.  38 
C.F.R. § 3.317(2), (3), (4), (5).

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The regulations also provide that compensation shall not be 
paid under this section: (1) if there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA). Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  That 
legislation provides that the definition of undiagnosed 
illnesses will be expanded to include "medically unexplained 
chronic multisymptom illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.  The VEBEA 
also codified the same list of signs and symptoms of an 
undiagnosed illness as had previously been included in 38 
C.F.R. § 3.317.

As noted above, where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas, supra.

Here, the revisions are relatively inconsequential to the 
veteran's case because the veteran's claims have been denied 
on other grounds.  Thus, he has not been prejudiced by 
applying the new regulation in the first instance.  Bernard, 
supra.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified 
as amended at 38 U.S.C.A. § 5107).

A September 1991 service medical record indicates that the 
veteran complained of chronic fatigue for the past month.  He 
stated that he had been feeling tired and run down for three 
weeks.  He found himself almost falling asleep at his desk, 
in spite of having had a good night's sleep.  The diagnoses 
were chronic fatigue of questionable etiology, and rule out 
insomnia and sleep apnea.

In September 1992 the veteran complained of cold/flu symptoms 
for four days.  He reported nausea, vomiting, and diarrhea.  
The assessment was viral syndrome.

In October 1992 the veteran complained of fatigue for one 
year.  The veteran stated that he was exhausted at the end of 
the workday.  The assessment was chronic fatigue, 
questionably related to petro-chemical fires.

On his October 1993 Report of Medical History the veteran 
reported frequent trouble sleeping.  The October 1993 
discharge examination report indicates that the veteran 
served in Saudi Arabia and that he reported waking up with 
night sweats.  

Upon VA Agent Orange examination in June 1994 the veteran 
asserted that he was healthy prior to his tour in the Persian 
Gulf area from 1990-1991.  He reported episodes of fatigue, 
headaches and bleeding gums in the 1991-1992 time frame.  
Neurological examination was grossly intact.  In July 1994, 
the veteran was evaluated for smoke inhalation due to his 
Persian Gulf service, and the evaluation was normal.

On VA general medical examination in August 1994 the veteran 
reported that he had fatigue and that he was tired all the 
time.  He stated that blood work had been done, but no 
diagnosis was given.  The diagnoses included chronic fatigue 
syndrome.  VA neurological examination in September 1994 was 
normal.  The examiner noted that the veteran had subjective 
complaints of chronic fatigue.

The veteran was afforded a VA general medical examination in 
September 1999.  The veteran reported that he had had energy 
problems, with lethargy, that developed at the time of the 
Gulf war.  He stated that he was now much better, but he 
still had occasional bad days when he did not feel 
particularly energetic, requiring him to go home and go to 
bed.  He noted that those episodes were not very frequent, 
and had stabilized in terms of periodicity.  The veteran 
further described occasional sleeping problems, marked by 
difficulty falling asleep and easy awakening.  That too had 
stabilized, without a particular diagnosis of which he was 
aware.  Examination revealed no thyroid changes, masses or 
tenderness.  The examiner noted that he did not think that it 
was medically probable that the veteran's infrequent sleeping 
difficulties and infrequent lethargic spells were related to 
the Gulf war conflict.  The examiner noted that the veteran 
had been seen in October 1992 for chronic fatigue.  He stated 
that at that time the diagnosis was debatable, and the 
examining physician felt that additional time would be needed 
to determine the veteran's condition.  The examiner stated 
that a diagnosis of chronic fatigue syndrome had been linked 
with Epstein-Barr virus, and therefore it could be concluded 
to a reasonable degree of medical probability, that there was 
no linkage to chronic fatigue.  The examiner noted that there 
was no evidence of a viral syndrome playing a role in the 
veteran's history.

On VA examination in January 2001 the veteran complained of 
fatigue spells occurring about every three months and lasting 
from two to four days.  He indicated that the spells had 
stabilized and were not progressive.  There were no apparent 
precipitating or alleviating events associated with the 
spells.  He described a typical spell as having no urge to 
even get out of bed or to move around.   He woke up in the 
morning and just remained in bed, rather than getting up for 
coffee.  He had days where he put on sweats and laid on the 
couch all day.  He reported that he remained lethargic and 
tired at all times during the spells.  His last spell began 
on January 2, 2001 and ended on January 6, 2001.  The veteran 
indicated that he continued to work during the spells and he 
denied ever missing work because of his symptoms.  He stated 
that he was useless when he was at work during one of his 
spells.  The veteran asserted that when he woke up on January 
7, 2001 he felt great.  The veteran continued to complain of 
a sleep disturbance.  He slept well, but seemed to need more 
sleep than he formerly did.  The veteran reported that when 
he turned the light out he went to sleep without difficulty.  
He usually woke up only one time a night, to go to the 
bathroom.  He was able to go right back to sleep on returning 
to bed.  The veteran reported that he woke up in the morning 
with his mouth dry and his throat hurting, but did not wake 
up gasping for breath during the night, or snoring.  The 
veteran indicated that he took a nap on Sunday afternoons, 
but otherwise had no daytime sleepiness.  He stated that he 
could drive 10 hours to Minnesota before feeling fatigued at 
the wheel.

On neurological testing the veteran's cranial nerves were 
intact.  The examiner reported that thyroid studies done in 
October 1992 were within normal limits.  The examiner noted 
that the veteran claimed to have been diagnosed with chronic 
fatigue syndrome in the past and asserted that he continued 
to have that condition.  The examiner indicated that a 
careful review of the medical record showed that the veteran 
had been diagnosed with chronic fatigue in September 1991 and 
October 1992 rather than with chronic fatigue syndrome.  The 
examiner stated that chronic fatigue was a description rather 
than a disease.  The examiner noted that in service the 
treating physician was careful to list all the pertinent 
negatives in the examination, and the veteran did not fulfill 
the criteria for a diagnosis of the syndrome at that time.  
The VA examiner then stated that there was no evidence that 
the veteran had ever had chronic fatigue syndrome, and he did 
not at that time fulfill the criteria for that disease.

The examiner noted that the veteran also complained of a 
sleep disorder that was at least as likely as not consistent 
with chronic sleep deprivation.  The veteran generally got 
seven hours of sleep each night, and the normal adult 
requires nine to ten hours of sleep each night.  The examiner 
believed that the veteran's spells of requiring large amounts 
of sleep were quite consistent with sleep recovery.  The 
examiner stated that such condition was not pathological and 
was quite common in our society.

The examiner noted that the veteran was diagnosed with a 
viral syndrome in October 1992, and that his medical record 
was silent for any complaints or treatment for that condition 
after that period.  The examiner stated that the veteran 
recovered from that episode without sequelae.  The VA 
examiner expressed the opinion that there was no evidence for 
chronic fatigue syndrome, a sleep disorder, or a viral 
syndrome due to a diagnosed illness, and there was no 
evidence for chronic fatigue, sleep disorder, or a viral 
syndrome that was due to an undiagnosed illness.  

While the veteran asserts that he currently has chronic 
fatigue syndrome, a sleep disorder and a viral syndrome as a 
result of his service, as a layperson he is not competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). 

The record does contain complaints of chronic fatigue in 
service and following service, but the record does not reveal 
that the veteran actually has chronic fatigue syndrome.  The 
record also reveals that the veteran had a viral syndrome on 
one occasion during service, however, he never had a 
recurrence during service, or after service.  The medical 
evidence of record does not indicate that the veteran has a 
sleep disorder.  The January 2001 VA examiner attributed the 
veteran's complaints of a sleep disorder to the veteran's 
chosen sleep habits.  The record does not show that the 
veteran currently has objective signs of a chronic fatigue 
syndrome, a sleep disorder or a viral syndrome.  The Board 
notes that the January 2001 VA examiner made a comprehensive 
review of the veteran's claims file and then examined the 
veteran.  He indicated that the veteran does not experience a 
chronic fatigue syndrome, a sleep disorder or a viral 
syndrome.  He expressed the opinion that the veteran does not 
currently have chronic fatigue or a sleep disorder due to an 
undiagnosed illness or to service in general.  Since the 
veteran does not currently have chronic fatigue, a sleep 
disorder, or a viral syndrome, service connection for such 
disabilities is not warranted, including as a result of an 
undiagnosed illness.  



ORDER

Entitlement to service connection for chronic fatigue, to 
include due to undiagnosed illness is denied.

Entitlement to service connection for sleep disorder, to 
include due to undiagnosed illness is denied.

Entitlement to service connection for viral syndrome, to 
include due to undiagnosed illness is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

